EXHIBIT 10.1
 
PREFERRED STOCK PURCHASE AGREEMENT


This preferred stock purchase agreement (this “Agreement”) is dated as of June
20, 2014 (the “Effective Date”), by and between Astea International Inc., a
Delaware corporation (the “Company”), and Zack Bergreen, an individual (the
“Purchaser”).


Whereas, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.


Now, therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:


ARTICLE I
 
DEFINITIONS


Section 1.1. Certain Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.


“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of Delaware are authorized or required by law or other
governmental action to close.


“Certificate of Designation” means that certain Certificate of Designation of
Series B Convertible Preferred Stock of even date herewith that sets forth the
rights, preferences, powers, privileges, restrictions, qualifications and
limitations of the Preferred Stock.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.


“Company Counsel” means Pepper Hamilton LLP, with offices located at 3000 Two
Logan Square, Eighteenth and Arch Streets, Philadelphia, Pennsylvania 19103.


“Conversion Shares” means such shares of Common Stock which, from time to time,
have been issued, or may be issuable, pursuant to the exercise of the conversion
rights of the Preferred Stock.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Independent Director” means an independent director as defined by Rule
4200(a)(15) of the NASDAQ Marketplace Rules.


“NASDAQ” means The NASDAQ Stock Market LLC.


“Original Purchase Price” means $2.51.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” means the Series B Convertible Preferred Stock of the Company,
par value $0.01 per share, issued or issuable to the Purchaser pursuant to this
Agreement with such rights, preferences, powers, privileges, restrictions,
qualifications and limitations as are set forth in the Certificate of
Designation.


“Promissory Note” means that certain Revolving Promissory Note, dated March 26,
2014, issued by the Company to the Purchaser, in the original principal amount
of Three Million Dollars ($3,000,000), pursuant to which principal indebtedness
in the amount of Two Million One Hundred Fifty Thousand Dollars ($2,150,000)
plus accrued interest is outstanding on the date of this Agreement.


“Related Party Transaction” means any transaction with the Purchaser or an
Affiliate of the Purchaser.


“Registrable Securities” means all of the Common Stock issuable in connection
with any conversion of the Preferred Stock. Upon the sale, pursuant to a
registration statement declared effective by the Commission or an exemption from
registration under the Securities Act (such that all transfer restrictions and
restrictive legends with respect to such securities being sold are removed upon
the consummation of such sale), of any of the securities described by the
preceding sentence, such securities sold shall no longer be Registrable
Securities. The foregoing notwithstanding, any shares of Common Stock which may
be sold pursuant to Rule 144 without regard to volume or other restrictions
(aside from making any filing required by Rule 144 resulting from the sale)
shall not be Registrable Securities.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.


“Securities” means, as context requires, the Preferred Stock, the Conversion
Shares or both.


“Trading Day” means a day on which the Common Stock is, or is able to be, traded
on a Trading Market.
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 


“Trading Market” means NASDAQ’s Capital Market.


“Transfer Agent” means American Stock Trust & Transfer Company, with a mailing
address of 59 Maiden Lane, Plaza Level, New York, New York 10038 and a facsimile
number of (718) 921-8334, and any successor transfer agent of the Company.


Section 1.2. Interpretation. In this Agreement, unless otherwise specified or
where the context otherwise requires:


(a) the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;


(b) words importing any gender shall include other genders;


(c) words importing the singular only shall include the plural and vice versa;


(d) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation” or “but not limited to;”


(e) the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;


(f) references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be to
Articles, Exhibits, Sections or Schedules of or to this Agreement; and


(g) references to any Person include the successors and permitted assigns of
such Person.


ARTICLE II
 
PURCHASE AND SALE OF PREFERRED STOCK


Section 2.1. Purchase and Sale of Preferred Stock. On the date hereof, upon the
terms and subject to the conditions set forth herein, substantially concurrent
with the execution and delivery of this Agreement by the parties hereto, the
Company agrees to sell, and the Purchaser, agrees to purchase Seven Hundred
Ninety-Seven Thousand Four Hundred Forty-Eight (797,448) shares of Preferred
Stock at the Original Purchase Price per share.


Section 2.2. Delivery of Funds and Shares; Release. In consideration for the
issuance to the Purchaser of Seven Hundred Ninety-Seven Thousand Four Hundred
Forty-Eight (797,448) shares of Preferred Stock, substantially concurrent with
the execution and delivery of this Agreement by the parties hereto, the
Purchaser shall, without any further action on the part of the Company or the
Purchaser, exchange TWO MILLION DOLLARS ($2,000,000) of the outstanding
principal amount under the Promissory Note (the “Exchange Debt”). Upon the
exchange of the Exchange Debt for shares of Preferred Stock in accordance with
the terms hereof, the outstanding principal balance on the Promissory Note shall
be reduced to ONE
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 


HUNDRED FIFTY THOUSAND DOLLARS ($150,000). The Company shall thereafter record
the purchase of the Seven Hundred Ninety-Seven Thousand Four Hundred Forty-Eight
(797,448) shares of Preferred Stock on the books of the Company, and
certificates evidencing the Preferred Stock shall be delivered in accordance
with Section 5.3. In accordance with the Promissory Note and the Loan Documents
(as defined therein), the Company is required to pay any accrued and unpaid
interest on the Promissory Note on a monthly basis, and thus, shall deliver to
the Purchaser on July 1, 2014, via wire transfer, $[ ] in immediately available
funds, which equals the amount of accrued and unpaid interest under the
Promissory Note as of June 30, 2014. This Agreement shall constitute a
modification of the Promissory Note and a consent to the exchange of the
Exchange Debt for shares of Preferred Stock in accordance with the terms hereof.
Upon the receipt by the Purchaser of such the shares of Preferred Stock and cash
in the amount of the accrued interest provided for in this Section 2.2, the
Purchaser shall be deemed to have released and forever discharged the Company
all claims, demands, obligations and liabilities with respect to the Exchange
Debt and the interest accrued.


Section 2.3. Filing of the Certificate of Designation. No later than the
Business Day following the date hereof, the Company shall file with the
Secretary of State of the State of Delaware the Certificate of Designation.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants as of the date hereof to the
Purchaser as follows:


Section 3.1. Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.


Section 3.2. Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith other than in connection with the Required Filings. This
Agreement has been duly executed by the Company and constitutes the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (a) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
Section 3.3. No Conflicts. The execution, delivery and performance of this
Agreement by the Company, the issuance and sale of the Preferred Stock and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not conflict with or violate any provision of the
Company’s certificate of incorporation, bylaws or other organizational or
charter documents.


Section 3.4. Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other than
(a) disclosure filings required pursuant to the Exchange Act, (b) application(s)
and notification(s) to the Trading Market for the listing of the Securities for
trading thereon in the time and manner required thereby, (c) the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws and (d) consent from the sole stockholder of
the Company’s issued and outstanding Series A Convertible Preferred Stock
(collectively, the “Required Filings”).


Section 3.5. Issuance of the Securities. The Preferred Stock is duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens
and encumbrances other than liens and encumbrances created by or imposed on the
Purchaser and restrictions on transfer provided for in this Agreement. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable upon the conversion of the Preferred Stock,
and when issued in accordance with this Agreement and the Certificate of
Designation, the Conversion Shares will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens and encumbrances other than liens
and encumbrances created by or imposed on the Purchaser and restrictions on
transfer provided for in this Agreement.


Section 3.6. No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Issuer has
complied, to the
extent applicable, with its disclosure obligations under Rule 506(e).


Section 3.7. No General Solicitation. In connection with the offering of
Preferred Stock made pursuant to this Agreement, the Company has not published,
distributed, issued, posted or otherwise used or employed and shall not publish,
distribute, issue, post or otherwise use or employ any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 

 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser hereby represents and warrants as of the date hereof to the
Company as follows:


Section 4.1. Own Account. The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state or other securities law and is acquiring the Securities as
principal for his own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state or other securities law, has no present intention of
distributing any of such Securities in violation of the Securities Act or any
applicable state or other securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of any Securities (this representation and warranty not
limiting the Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws) in violation of the Securities Act or any applicable state or
other securities law.


Section 4.2. Purchaser Status. At the time the Purchaser was offered the
Securities, he was, and at the date hereof he is, an “accredited investor” as
defined in Rule 501 (a)(4), (a)(5), or (a)(6) under the Securities Act.


Section 4.3. Experience of Such Purchaser. The Purchaser, either alone or
together with his representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Securities.


Section 4.4. Provision of Information. The Purchaser has been afforded (i) the
opportunity to ask such questions as he has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Securities and the finances, operations and business of the Company; and
(ii) the opportunity to request such additional information which the Company
possesses or can acquire without unreasonable effort or expense.


Section 4.5. Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Purchaser to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.


Section 4.6. No Disqualification Events. The Purchaser is not subject to any
Disqualification Event, except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The purchase of the Preferred Stock by the Purchaser will
not subject the Company to any Disqualification Event.


 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
ARTICLE V


OTHER AGREEMENTS OF THE PARTIES


Section 5.1. Transfer Restrictions.


(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, or to the Company,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement.


(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the Securities in the following form:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


(c) Certificates evidencing any Securities shall not contain any legend
(including the legend set forth in Section 5.1(b)), (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Securities pursuant to Rule 144, (iii) if
such Securities are eligible for sale under Rule 144(b)(1), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company shall cause its counsel to issue promptly a legal
opinion to the Transfer Agent if required by the Transfer Agent to effect the
removal of the legend hereunder. If all or any portion of the Preferred Stock is
converted to Common Stock at a time when there is an effective registration
statement to cover the resale of the Conversion Shares, certificates
representing such Conversion Shares shall be issued free of all legends. The
Company agrees that at such time as such legend is no longer required under this
Section 5.1(c), it will, upon the written request of the Purchaser, no later
than 5 Trading Days following the delivery to the Company or the Transfer
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 


Agent of a certificate representing Preferred Stock or Conversion Shares, as the
case may be, issued with a restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. Notwithstanding the foregoing, the Company shall
not be required to remove any legends until all Securities represented by a
single certificate are no longer subject to restrictions. If only a portion of
the Securities represented by any single certificate are subject to
restrictions, the holder of the certificate may request, or the Company may
require, that such certificate be cancelled and two new certificates be issued.
One certificate shall represent, and be in the amount of, Securities not subject
to restrictions and shall bear no legend and the second certificate shall
represent, and be in the amount of, Securities subject to restrictions and shall
bear an appropriate legend. The Company may not make any notation on its records
or give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 5.1.


(d) The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 5.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein.


Section 5.2. Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive and similar rights, a sufficient number of shares of
Common Stock for the purpose of enabling the Company to issue and deliver
Conversion Shares pursuant to any conversion of the Securities.


Section 5.3. Delivery of Certificates. The Company shall deliver, or cause to be
delivered, the certificates representing the Preferred Stock to the Purchaser
within 5 Trading Days of the date hereof.


Section 5.4. Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of the Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the Purchaser
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of the Purchaser. The Purchaser shall take all commercially
reasonable actions that are reasonably requested by the Company related to, or
to effectuate, the filing of a Form D or any filing required pursuant to the
“Blue Sky” laws of the states of the United States which, for purposes of
clarity, shall not include the payment of any fees by the Purchaser.


Section 5.5. Listing of the Securities. The Company shall file such
application(s) and notification(s) to the Trading Market for the listing of the
Securities for trading thereon in the time and manner required thereby.
 
Section 5.6. Rule 144. The Company agrees to make and keep available current
public information, as that term is used in Rule 144, at all times while
Registrable Securities remain
 
 

 
 
- 8 -

--------------------------------------------------------------------------------

 


outstanding, with a view to making available to the holders of the Registrable
Securities the benefits of Rule 144.


Section 5.7. Other Covenants of the Purchaser. Until the fifth anniversary of
the date hereof, the Purchaser shall:


(a) use his commercially reasonable efforts to nominate and elect at all times
at least two Independent Directors as members of the board of directors of the
Company (the “Board”); and


(b) not engage in any Related Party Transaction unless such Related Party
Transaction is approved by at least a majority of the Independent Directors.


ARTICLE VI


REGISTRATION RIGHTS


Section 6.1. Registration Rights. If at any time after the date hereof and as
long as Registrable Securities remain outstanding, the Company shall file with
the Commission a registration statement of the Company under the Securities Act
(a “Registration Statement”), relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities (a
“Registration”), the Company shall send to the Purchaser a written notice of
such determination and, if within 15 days after the giving of such notice, the
Purchaser shall so request in writing, the Company shall include in such
Registration Statement all of the Registrable Shares of the Purchaser, except
that if, in connection with any underwritten Registration for the account of the
Company, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in a Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Shares as the underwriter(s) shall permit, if
any. If a Registration in connection with which the Purchaser is entitled to
registration under this Section 6.1 is an underwritten Registration, then the
Purchaser shall, unless otherwise agreed by the Company, offer and sell such
Registrable Shares in an underwritten offering using the same underwriter(s)
and, subject to the provisions of this Article VI, on the same terms and
conditions as other shares of Common Stock included in such underwritten
offering.


(a) Notwithstanding any other provision of this Agreement, this Article VI shall
not apply to, and the Purchaser’s right to participate in a Registration shall
not be triggered by, the filing of a Registration Statement (i) covering shares
of Common Stock issued pursuant to an employee benefit plan, (ii) on Form S-4
(or successor form) under the Securities Act for the purpose of offering such
securities to another business entity or the shareholders of such entity in
connection with the acquisition of assets or shares of capital stock,
respectively, of such entity, or (iii) in connection with a resale shelf
registration filed in connection with an acquisition, reorganization,
recapitalization, merger, consolidation or similar transaction involving the
Company.


 
 
 
- 9 -

--------------------------------------------------------------------------------

 

 
(b) If any Registration was initiated by the Company to effect, in whole or in
part, a primary public offering of its securities and, if at any time after
giving written notice of its intention to so register securities and before the
effectiveness of the Registration Statement filed in connection with such
Registration, the Company determines for any reason either not to effect such
Registration or to delay such Registration, the Company may, at its election, by
prior written notice to the Purchaser: (i) in the case of a determination not to
effect such Registration, relieve itself of its obligation set forth this
Section 6.1 to register the Registrable Shares in connection with such
Registration; or (ii) in the case of a determination to postpone such
Registration, delay the Registration of the Registrable Shares for the same
period as the Registration of the Company’s securities is postponed.


(c) Notwithstanding any other provision of this Article VI, the Company shall
not be required to effect a Registration pursuant to this Section 6.1, or file
any post-effective amendment to such a Registration: (i) if a Registration, or
any post-effective amendment to such Registration, requires, under applicable
statutes and rules, a special audit (other than a normal fiscal year-end audit)
of the financial statements of the Company, unless the Purchaser agrees to pay
the fees and expenses of accountants incurred in connection with the special
audit and which would otherwise not be incurred but for the participation of the
Purchaser in such Registration; or (ii) the Company has not received from the
Purchaser all information the Company has requested pursuant to Section 6.3.


Section 6.2. Company Obligations. In connection with the Company’s obligation to
effect a Registration (and only to the extent such Registration includes any
Registrable Shares), it shall:


(a) It shall be a condition precedent to the obligations of the Purchaser that
the Company shall obtain the consent of the sole stockholder of the Company’s
issued and outstanding Series A Convertible Preferred Stock approving the
authorization and issuance of the Series B Convertible Preferred Stock;


(b) Promptly prepare and file with the Commission a Registration Statement with
respect to the shares to be included in such Registration (the “Registered
Shares”) and use its commercially reasonable efforts to cause the Registration
Statement to become and remain effective as soon as reasonably practicable
thereafter;


(c) Prepare and file such amendments to the Registration Statement and
supplements to the prospectus contained therein as may be necessary to keep the
Registration Statement effective as required herein;


(d) Furnish to the Purchaser and any underwriters of the Registered Shares such
reasonable number of copies of the Registration Statement and any amendments
thereto, any related prospectus and supplements thereto, all correspondence to
and from the Commission, including comment letters and responses thereto, and
such other documents as such underwriters may reasonably request in order to
facilitate the public offering of the Registered Shares;


(e) Register or qualify the Registered Shares under such state securities or
“blue sky” laws of such jurisdictions as the Purchaser may reasonably (in light
of a reasonable
 
 

 
 
- 10 -

--------------------------------------------------------------------------------

 


plan of distribution) request as soon as reasonably practicable, but in any
event within 20 days following the original filing of the Registration
Statement; provided, that the Company shall not be required to take any action
in any jurisdiction which would require it to qualify to do business in such
jurisdiction or otherwise subject it to service of process, except with respect
to the offering and sale of the Registered Shares;


(f) Notify the Purchaser promptly after it shall receive notice thereof of the
time when the Registration Statement has become effective or a supplement to any
prospectus forming a part of the Registration Statement has been filed;


(g) Notify the Purchaser promptly of any request by the Commission or applicable
state securities agency for the amending or supplementing of the Registration
Statement or prospectus or for additional information;


(h) Prepare and promptly file with the Commission and promptly notify the
Purchaser of the filing of such amendment or supplement to the Registration
Statement or prospectus as may be necessary to correct any statements or
omissions if, at the time when a prospectus relating to the Registered Shares is
required to be delivered under the Securities Act, any event shall have
occurred, the result of which any such prospectus or any other prospectus as
then in effect would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading;


(i) In case the Purchaser or any underwriter(s) are required to deliver a
prospectus at a time when the prospectus then in circulation is not in
compliance with the Securities Act, the Company will prepare and file such
supplements or amendments to the Registration Statement and such prospectus or
prospectuses as may be necessary to permit compliance with the requirements of
the Securities Act as soon as reasonably practicable thereafter;


(j) Advise the Purchaser, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;


(k) Permit the Purchaser a reasonable amount of time (not to exceed 7 days) to
review the Registration Statement, any amendments thereto, and any related
prospectus(es) and supplement(s) thereto prior to their filing with the
Commission, and will not file any such document in a form to which the Purchaser
shall reasonably have objected in writing on the grounds that such document does
not comply in all material respects with the requirements of the Securities Act
or the rules and regulations thereunder; and


(l) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering.
 
 

 
 
- 11 -

--------------------------------------------------------------------------------

 


Section 6.3. Purchaser Obligations. In connection with a Registration of the
Registrable Shares, the Purchaser shall have the following obligations:


(a) It shall be a condition precedent to the obligations of the Company to
include in a Registration any Registrable Securities pursuant to this Section VI
that the Purchaser shall furnish to the Company such information regarding
himself, the Registrable Shares and the intended method or manner of disposition
of the Registrable Shares as shall be reasonably required to effect a
Registration of such Registrable Shares and shall execute such documents in
connection with such Registration as the Company may request. At least 10
business days prior to the first anticipated filing date of a Registration
Statement (which is intended to include Registrable Securities), the Company
shall notify the Purchaser of the information the Company requires;


(b) The Purchaser agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of a Registration
Statement (which is intended to include Registrable Securities);


(c) The Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 6.2(h), the
Purchaser will immediately discontinue disposition of Registrable Shares
pursuant to the Registration Statement covering such Registrable Shares until
the Purchaser’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 6.2(h) and, if so directed by the Company, the Purchaser
shall deliver to the Company or destroy (and deliver to the Company a
certificate of destruction) all copies in the Purchaser’s possession, of the
prospectus covering such Registrable Shares current at the time of receipt of
such notice;


(d) The Purchaser may not participate in any underwritten Registration hereunder
unless the Purchaser (i) agrees to sell his Registrable Shares on the basis
provided in any underwriting arrangements entered into by the Company; (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; and (iii) agrees to pay its pro rata share of
all underwriting discounts and commissions applicable to the sale of the
Registrable Securities; and


(e) The Purchaser agrees to comply with all applicable laws and regulations in
connection with any sale, transfer or other disposition of Registrable Shares.


Section 6.4. Assignment of Registration Rights. The registration rights provided
by this Article VI may be assigned by the Purchaser to a transferee or assignee
of Registrable Securities (for so long as such shares remain Registrable
Securities).


ARTICLE VII


MISCELLANEOUS


Section 7.1. Fees and Expenses. Except as expressly set forth in this Agreement
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation,
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 

 
preparation, execution, delivery and performance of this Agreement. The
foregoing notwithstanding, the Company shall pay up to $35,000 of fees and
expenses incurred by the Purchaser for legal counsel in relation to the
negotiation and execution of this Agreement and the purchase of the Preferred
Stock. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchaser. The Company shall pay, and shall indemnify the Purchaser against any
liability for, any brokerage or finder’s fees or commissions payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the purchase of the
Preferred Stock pursuant to this Agreement.


Section 7.2. Entire Agreement. This Agreement together with any exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


Section 7.3. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile prior to 5:30 p.m. (New
York City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Business Day or later than 5:30 p.m. (New York City time) on
any Business Day, (c) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address or
facsimile number for such notices and communications shall as follows:


If to the Company:


Astea International Inc.
240 Gibraltar Road
Horsham, PA 19044
Facsimile: (215) 682-2515
Attention: Rick Etskovitz


with a copy to:


Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19003
Facsimile: (215) 981-4750
Attention: Barry M. Abelson, Esq.


If to the Purchaser:


Zack Bergreen
P.O. Box 488
Gwynedd Valley, PA 19437


 
 
 
- 13 -

--------------------------------------------------------------------------------

 

 
with a copy to:


McCausland Keen & Buckman
Radnor Court, Suite 160
259 N. Radnor Chester Road
Radnor, PA 19087
Facsimile: (610) 341-1099
Attention: Nancy D. Weisberg, Esq.


Section 7.4. Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the parties or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.


Section 7.5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Purchaser may not assign its rights hereunder without the written consent of
the Company.


Section 7.6. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


Section 7.7. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.


Section 7.8. Execution. This Agreement may be executed in more than one
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 7.9. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 

 
such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


Section 7.10. Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.


Section 7.11. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the parties
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations contained in this Agreement and hereby
agrees to waive and not to assert in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.


Section 7.12. Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.


Section 7.13. No Conflict. Each of the parties (a) hereby confirms that no
engagement that Pepper Hamilton LLP has undertaken or may undertake on behalf of
the Company or the Purchaser or any of their respective current or former
Affiliates will be asserted by any of the Company or the Purchaser either as a
conflict of interest with respect to, or as a basis to preclude, challenge or
otherwise disqualify Pepper Hamilton LLP from, any current or future
representation of the Company, the Purchaser or any of their respective current
or former Affiliates (except, with regard to the Purchaser, representation
related to the purchase of the Preferred Stock pursuant to this Agreement), and
(b) hereby waives any conflict of interest that exists on or prior to the
Effective Date, or that might be asserted to exist after the Effective Date, and
any other basis that might be asserted to preclude, challenge or otherwise
disqualify Pepper Hamilton LLP in any representation of the Company, the
Purchaser or any of their respective current or former Affiliates with respect
to any such matter (except, with regard to the Purchaser, representation related
to the purchase of the Preferred Stock pursuant to this Agreement).


[signature pages follow]
 
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 




The parties hereto have caused this Preferred Stock Purchase Agreement to be
duly executed as of the Effective Date.


THE COMPANY:


ASTEA INTERNATIONAL INC.
By: /s/ Rick Etskovitz
Name: Rick Etskovitz
Title: Chief Financial Officer




THE PURCHASER:
/s/ Zack Bergreen
Zack Bergreen


































[signature page to the Preferred Stock Purchase Agreement]
 
 
- 16 - 

--------------------------------------------------------------------------------


 